Exhibit 10.4

MARKETWATCH, INC.

Amended and restated 2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PROGRAM

1.01 Establishment of Program

The MarketWatch, Inc. Amended and Restated 2004 Non-Employee Director Option
Program (the "Program") is adopted pursuant to the MarketWatch, Inc. 2004 Stock
Incentive Plan (the "Plan") and, in addition to the terms and conditions set
forth below, is subject to the provisions of the Plan.

1.02 Purpose of Program

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees ("Non-Employee Directors") through a
program of automatic Option grants.

1.03 Effective Date of the Program

The Program is effective as of the adoption of the Plan by the stockholders of
the Company.

ARTICLE II
DEFINITIONS

Capitalized terms in this Program, unless otherwise defined herein, have the
meaning given to them in the Plan.

ARTICLE III
OPTION TERMS

3.01 Date of Grant and Number of Shares

A Non-Qualified Stock Option to purchase 15,000 shares of Common Stock shall be
granted (the "Initial Grant") to each Non-Employee Director, such Initial Grant
to be made to Non-Employee Directors elected or appointed to the Board after the
adoption of the Plan upon the date each such Non-Employee Director first becomes
a Non-Employee Director. In addition, immediately following each annual meeting
of the Company's stockholders commencing with the annual meeting of the
Company's stockholders in 2004, each Non-Employee Director who continues as a
Non-Employee Director following such annual meeting shall be granted a
Non-Qualified Stock Option to purchase 7,500 shares of Common Stock (a
"Subsequent Grant"); provided that no Subsequent Grant shall be made to any
Non-Employee Director who has not served as a director of the Company, as of the
time of such annual meeting, for at least eleven (11) months. Each such
Subsequent Grant shall be made on the date of the annual stockholders' meeting
in question.

3.02 Exercise Price

The exercise price per share of Common Stock of each Initial Grant and
Subsequent Grant shall be one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

3.03 Corporate Transaction

Each Option under the Program shall be subject to the provisions of Section 11
of the Plan relating to the exercisability or termination of the Option in the
event of a Corporate Transaction.

3.04 Other Terms

The Administrator shall determine the remaining terms and conditions of the
Options awarded under the Program.




--------------------------------------------------------------------------------


